DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status and New Examiner
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Please note that the examiner for this application has changed.  Please address future correspondence to Robert T. Crow (Art Unit 1634) whose telephone number is (571) 272-1113.

Status of the Claims
3.	This action is in response to papers filed 27 June 2022 in which claims 1, 3, 1-13, 34, and 42 were amended, claims 16-32 and 39-41 were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
Any  previous objections and/or any previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 1-15, 33-38, and 42 are under prosecution.

4.	This Office Action includes new rejections necessitated by the amendments.


Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims are subject to the following interpretation:
A.	A review of the specification yields no limited definition of a “platform” or a “system (e.g., as found in claims 33-38).”  The specification recites “platforms” and “systems” in terms of structural limitations.  In addition, the claims recite structural limitations of the “platform” and “system.”   Thus, the “platform” and “system” are interpreted to encompass any collection of reagents and parts used together that are not necessarily part of a completely integrated single unitary device. Any further interpretation of the words are considered an “intended use” and does not impart any further structural limitation on the claimed subject matter.
Thus, the claims have been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a “platform” and a “system” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111).  
  	B.	 This application includes one or more claim limitations that do not use the word “means,” but nonetheless invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
A.	An “on-chip differential separating chamber configured to receive a biological sample…” as found in claim 1
B.	At least “one microvalve is configured to prevent egress…” as found in claim 1;
C.	A “sample-input chamber configured for separating…” as found in claim 2; 
D.	A “lysis chamber configured for combining…” as found in claim 5
E.	A “on-chip differential separating chamber…configured to receive…” as found in claim 6;
F.	A “first…chamber and a second…chamber downstream…configured for combining cellular materials and PCR reagents” as found in claim 9;
G.	A “controller configured to control…source” as found in claim 37;
H.	A “second chamber configure to receive…” in claim 42;
I.	A “third chamber configured to receive…” in claim 42;
J.	A “first metering chamber configured to receive… and a second metering chamber configured to receive…” in claim 42; and
K.	A “first PCR chamber and a second PCR chamber configured to receive…” in claim 42.
However,  these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there are no limiting definitions corresponding any structures described in the specification as performing the claimed functions or equivalents thereof.
If Applicant does intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may present a sufficient showing that the claim limitations refer to limiting structures present in the specification as originally filed that are sufficient to perform the claimed functions.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-15, 33-38, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claims 1 (upon which claims 2-15 and 33-38 depend) and 42 are each amended to recite capture molecules “capable of specifically or selectively sequestering a first cell type of interest and no other cell types besides the first cell type.”  It is unclear how the capture can be “selective,” thus allowing other cell types to be captured, when the claim also prohibits capture of “no other cell types besides the first cell type.”  
B.	Claim 11 is indefinite in the recitation “the first chamber, the second chamber, the third chamber,” which lacks antecedent basis because these chambers are not previously recited.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




11.	Claims 1-2, 4-12, 14-15, 33, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al (U.S. Patent Application Publication No. US 2013/0295602 A1, published 7 November 2013) and Cuppoletti et al (PCT International Application Publication No. WO 2016/209900 A1, published 29 December 2016), alternatively further in combination with Chou et al (U.S. Patent Application Publication No. US 2008/0067059 A1, published 20 March 2008). 
Regarding claim 1, Fowler et al teach microfluidic devices for capturing single-cells utilizing microfluidics (paragraph 0005); because a single cell is captured with a cell-specific antibodies (e.g., paragraph 0252), only a first cell type of interest is specifically or selective sequestered, and no other types of cells are captured. Fowler et al teach the device is a chip (paragraph 0092) having input channel 310, which receives a biological sample, in the form of a solution containing cells, and a differential separating chamber, in the form of a capture nest  (Figure 3A and paragraph 0230), wherein the capture nest captures the single cell (paragraph 0006) and is part of a chamber (paragraph 0236).  The capture chamber (i.e., nest) comprises capture molecules, in the form of cell-specific antibodies, affixed to a substrate, in the form of a bead (paragraph 0252).  
Fowler et al further teach:
A.	 The devices comprise one or more valves for each chamber (paragraph 0007);
B.	 The valves are used to selectively direct particles to different fluid paths (paragraph 0138);
C.	 The desired cell type is retained on a particle;
D.	Washing allows the unbound cells to be removed while the cell of interest is retained (paragraph 0252); and 
E.	The valves are physical barriers that prevent particle movement (paragraph 0143).
Thus, the valves are configured to allow egress of components of the sample (including other cells) other than the retained cell.
	Fowler et al also teach the devices that the added advantage of allowing harvesting of reaction products and further analysis (Abstract).  Thus, Fowler et al teach the known techniques discussed above. 
	While Fowler el at teach multiple microvalves that are actuated (paragraph 0007), as well as the use of centrifugal force for pushing materials through the network of the devices (paragraphs 0124 and 0132), Fowler et al do not explicitly teach the use of valves openable during the use of centrifugal force.
However, Cuppoletti et al teach microfluidic devices comprising capture molecules attached to a substrate, including a microarray or a plurality of microbeads (paragraph 0006).  The devices further comprise valves operable through the use of centrifugal force, which has the added advantage of allowing selective access to move the fluid at desired times (paragraph 0078).  Thus, Cuppoletti et al teach the known techniques discussed above. 
	In addition, with respect to selective microvalves, Chou et al teach fluidic particle separating devices (Abstract), wherein the particles are cells (paragraph 0044) and wherein the valves are configured to let cells of one size and/or chemical/physical characteristic be retained while other cells of a different size and/or chemical/physical characteristic are not retained, which has the added advantage of allowing the measuring of qualities of different cells or filtering of impurities (paragraph 0044).  Thus, Chou et al teach the known techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Fowler et al and Cuppoletti et al, alternatively further with Chou et al, to arrive at the instantly claimed device with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a device having the added advantages of: 
A. 	Allowing harvesting of reaction products and further analysis as explicitly taught by Fowler et al (Abstract); 
B.	Allowing selective access to move the fluid at desired times as explicitly taught by Cuppoletti et al (paragraph 0078); and, alternatively, the further advantage of 
C.	Allowing the measuring of qualities of different cells or filtering of impurities as explicitly taught by Chou et al (paragraph 0044).  
 In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited references could have been combined with predictable results because the known techniques of the cited references predictably result in structures useful for sorting cells.
Regarding claim 2, the device of claim 1 is discussed above.
It is noted that the claim does not specify how the input chamber is connected to the rest of the claimed device.
Cuppoletti et al teaches a sample inlet and at least one sample preparation chamber downstream of the sample inlet (paragraph 0079 and  Figure 1B).
It is also noted that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  See MPEP §2144.04.  Thus, any arrangement of the claimed structures is an obvious variant of the cited prior art.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
Regarding claim 4, the device of claim 1 is discussed above.  Fowler et al teach:
A.	 The devices comprise on or more valves for each chamber (paragraph 0007);
B.	 The valves are used to selectively direct particles to different fluid paths (paragraph 0138);
C.	 The desired cell type is retained on a particle;
D.	Washing allows the unbound cells to be removed while the cell of interest is retained (paragraph 0252); and 
E.	The valves are physical barriers that prevent particle movement (paragraph 0143).
Thus, the valves are configured to allow egress of components of the sample (including other cells) other than the retained cell.
Alternatively, Chou et al teach the valves are configured to let cells of one size and/or chemical/physical characteristic be retained while other cells of a different size and/or chemical/physical characteristic are not retained  (paragraph 0044).  
Regarding claim 5, the device of claim 1 is discussed above. 
It is noted that the claim does not specify how the lysis chamber is connected to the rest of the claimed device.
While Fowler et al do not expressly teach the microfluidic device comprises a lysis chamber downstream of the microvalve and configured for combining a lysis solution with at least some components of the biological sample which are unsequestered by the capture molecules, Fowler et al do teach flowing a first remaining set of cells from the multiple cells through at least one of the multiple first bypass channels and/or flowing the first remaining set of cells into at least the second capture configuration of the microfluidic device. The second capture configuration may include: multiple second bypass channels coupled with a second input channel and a second output channel, through at least one of the multiple second bypass channels to a third capture configuration through the second output channel (paragraph 0043), as well as loading at least one or more lysis reagents paragraph 0032).
	It would therefore have been obvious to a person of ordinary skill that the lysis solution applied is suitable for the channel as long as the solution could also be channeled into the unsequestered sample components routed through the drain, because this flow would help to reduce contamination from unsequestered sample components.
It is also reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, any arrangement of the claimed structures is an obvious variant of the cited prior art.
The courts have held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Therefore, the various uses recited in the claim (e.g., using a chamber for lysis) fail to define additional structural elements of the claimed device.  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.  See MPEP § 2114.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 6, the device of claim 5 is discussed above. Fowler et al teach input reservoirs store materials (e.g., fluid, particles, and/or reagents) prior to inputting the materials to a microfluidic network(s) portion of a chip (paragraph 0101). Fowler et al further teach loading at least one or more lysis reagents (paragraph 0021).  Thus, it would have been obvious to configure the separating chamber receive and contain lysis materials.
In addition, it is reiterated that the courts have held that apparatus claims cover what a device is, not what a device does.  Therefore, the various uses recited in the claim (e.g., receiving and retaining a solution) fail to define additional structural elements of the claimed device.  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.  
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 7, the device of claim 6 is discussed above.  
It is noted that the claim does not specify how the metering chambers are connected to the rest of the claimed device.
Fowler et al teach a metering (i.e., measuring) chamber having at least one inlet, the inlet having at least one valve, where the valve is opened, cells are introduced into the chamber by opening up an outlet valve to an outlet in communication with the chamber, the outlet having a retention mechanism for preventing the cells from exiting the chamber (paragraph 0189). 
While Fowler et al do not expressly teach a second metering chamber downstream from both the on-chip differential separating chamber and the lysis chamber, wherein the first and second metering chambers are parallel circuit elements with respect to one another, Fowler et al do teach flowing a first remaining set of cells from the multiple cells through at least one of the multiple first bypass channels and/or flowing the first remaining set of cells into at least the second capture configuration of the microfluidic device (paragraph 0043). The second capture configuration includes multiple second bypass channels coupled with a second input channel and a second output channel through at least one of the multiple second bypass channels to a third capture configuration through the second output channel (paragraph 0043). Fowler et al further teach the microfluidic device also includes a plurality of multi-chamber reaction configurations through wherein each respective multi-chamber reaction configuration is coupled with a respective capture configuration from the plurality of capture configurations and configured for single-cell processing (paragraph 0031). 
It is also noted that the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04 VI.B.
It is also reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device;  thus, any duplication and/or arrangement of the claimed structures is an obvious variant of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been then prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that each additional capture chamber serve as a metering chamber downstream from the first capture chamber since each chamber is designed to bind a single cell, each of the first and second metering chambers are parallel circuit elements with respect to one another.
Regarding claim 8, the device of claim 7 is discussed above.  
It is noted that the claim does not specify how the storage and mixing chambers are connected to the rest of the claimed device.
While Fowler does not expressly teach a first storage chamber downstream of the first metering chamber; a second storage chamber downstream of the second metering chamber, a first reagent mixing chamber downstream of the first metering chamber and in parallel with the first storage chamber; and a second reagent mixing chamber downstream of the second metering chamber and in parallel with the second storage chamber, Fowler et al do teach the microfluidic system performs storage and/or maintenance functions for cells (paragraph 0208), and that channels (i.e., passages) and chambers (i.e., reservoirs) function in particle positioning, sorting, retention, treatment, detection, propagation, storage, mixing, and/or release (paragraph 0100). Fowler et al also each chambers (i.e., reservoirs) are any suitable receptacle or chamber for storing materials (including fluid, particles and/or reagents), before, during, between and/or after processing operations (including measurement and/or treatment; paragraph 0101).
It is also reiterated that the courts have held that:
A.	 Mere duplication of parts has no patentable significance unless a new and unexpected result is produced:
B.	The rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device; and
C.	Apparatus claims cover what a device is, not what a device does. 
Thus, any duplication and/or arrangement of the claimed structures is an obvious variant of the cited prior art. 
In addition, the various uses recited in the claim (e.g., storing or mixing) fail to define additional structural elements of the claimed device.  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.  
 Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the arrangement and connectivity of these storage chambers and mixing reservoirs could be configured to desired specifications or design choices such as a first storage chamber downstream of the first metering chamber; a second storage chamber downstream of the second metering chamber, a first reagent mixing chamber downstream of the first metering chamber and in parallel with the first storage chamber; and a second reagent mixing chamber downstream of the second metering chamber and in parallel with the second storage chamber, based on intended use of the microfluidic device since Fowler et al teaches the microfluidic device can have multiple configurations (paragraph 0085). 
Regarding claim 9, the device of claim 8 is discussed above.  
It is noted that the claim does not specify how the PCR chambers are connected to the rest of the claimed device.
Fowler et al teaches multiple chambers for performing PCR (paragraph 0214), and that PCR requires thermal cycling (paragraph 0194).  Cuppoletti et al also teach the polymerase chain reaction (i.e., PCR; paragraph 0061) is performed in a heated chamber (paragraph 0011).  Thus, it would have been obvious to have multiple heatable PCR chambers.
It is also reiterated that the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and that he rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device; and
Thus, any duplication and/or arrangement of the claimed structures is an obvious variant of the cited prior art. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 10, the device of claim 9 is discussed above.  Fowler et al each curved channels (paragraphs 0126 and 0139), as well as mixing between chambers, wherein chambers are connected by channels (paragraph 0221).  Cuppoletti et al teach serpentine (i.e., zig-zag) channels (paragraph 0066), as well as mixing in channels between chambers (paragraph 0063).  
In addition, it is noted that the courts have found that changes in shape are obvious (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Thus, the serpentine channels are alternatively obvious variants of the channels of the cited prior art.  See MPEP 2144.04 IV B.
It is also reiterated that the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device; and
Thus, any duplication and/or arrangement of the claimed structures is an obvious variant of the cited prior art. 
In addition, the various uses recited in the claim (e.g., mixing) fail to define additional structural elements of the claimed device.  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.  
 Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 11, the device of claim 9 is discussed above.  Howler et al teach a channel allowing access to the first (i.e., capture/separating) chamber, in the form of a bypass channel (paragraph 0230).
It is also reiterated that the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and that he rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device; thus, any duplication and/or arrangement of the claimed structures is an obvious variant of the cited prior art. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 12, the device of claim 9 is discussed above.  
It is noted that the claim does not specify how the reference PCR chamber is connected to the rest of the claimed device.
Fowler et al teach multiple multi-chamber reaction configurations, wherein each configuration processes each cell (paragraph 0004), and that processing includes PCR (paragraph 0016).  Cuppoletti et al also teach a plurality of sample channels each  including a reaction chamber (paragraph 0088), wherein PCR is performed in a reaction chamber (paragraph 0092).  Thus, it would have been obvious to have multiple PCR chambers.
It is also noted that the “PCR reference chamber” does not actually require PCR to be performed therein.
It is also reiterated that the courts have held that:
A.	 Mere duplication of parts has no patentable significance unless a new and unexpected result is produced:
B.	The rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device; and
C.	Apparatus claims cover what a device is, not what a device does. 
Thus, any duplication and/or arrangement of the claimed PCR chambers is an obvious variant of the cited prior art. 
In addition, the various uses recited in the claim (e.g., performing a reference PCR reaction) fail to define additional structural elements of the claimed device.  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.  
 Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 14, the device of claim 1 is discussed above. Fowler et al teach the capture molecules are antibodies (paragraph 0033), as do Cuppoletti et al (paragraph 0033).
Regarding claim 15, the device of claim 14 is discussed above.  Fowler et al teach the capture molecules are antibodies (paragraph 0033), and that cells are captured (Abstract), wherein the cells are sperm (i.e., are from semen; paragraph 0112).  Thus, it would have been obvious to use anti-sperm antibodies to capture sperm cells from semen. 
Regarding claims 33 and 36, the device of claim 1 is discussed above.  
It is noted that the claim does not specify how the heater, cooler, or CF source  are connected to the rest of the claimed system.
Fowler et al teach the device of claim 1 is part of a platform (i.e., system), wherein the system comprises heaters and coolers (paragraph 0089), as well as mechanisms for exerting centrifugal force(paragraph 0124).  Cuppoletti et al teach the fluidic device is a rotatable disc (Abstract), which is rotated by a rotational platform, in the form of a motor 550 coupled to microfluidic device (i.e., disc) 500 via a shaft 540 such that the motor 550 powers rotation of disc 500 (paragraph  0146). Cuppoletti et al also teach the heating and cooling of the device (paragraph 0061), as well as heating elements (paragraph 0147).  Cuppoletti et al further teach the rotation of the disc applies a centrifugal force (paragraph 0063); thus, the motor is part of a centrifuge platform.
Regarding claims 37 and 38, the system of claim 33 is discussed above.  Fowler et al teach the system comprises a controller including a computer (paragraph 0263).  Chou et al also teach computers (i.e., microprocessors; Abstract).
It is also noted that the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).  See MPEP 2144.04 [R-1] III. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.

12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al (U.S. Patent Application Publication No. US 2013/0295602 A1, published 7 November 2013) and Cuppoletti et al (PCT International Application Publication No. WO 2016/209900 A1, published 29 December 2016), alternatively further in combination with Chou et al (U.S. Patent Application Publication No. US 2008/0067059 A1, published 20 March 2008) as applied to claim 1 above, and further in view of Mian et al (U.S. Patent Application Publication No. US 2005/0066913 A1, published 31 March 2005). 
	Regarding claim 3, the device of claim 1 is discussed above in Section 11.
	Neither Fowler et al nor Cuppoletti et al (nor, alternatively, Chou et al) teach laser “tap” valves.
	However, Mian et al teach microfluidic devices utilizing size selective valves (paragraph 0305), as well as laser actuated valves (paragraph 0167).  A review of the specification yields no limiting definition of a laser “tap” valves; thus, the laser actuated valves of Mian et al are interpreted as the claimed valves, and  the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a laser “tap” valve.  Mian et al also teach the devices have the added advantage of allowing control of sample movement (paragraph 0047).  Thus, Mian et al teach the known techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Mian et al with the device of Fowler et al and Cuppoletti et al, alternatively further with Chou et al, to arrive at the instantly claimed device with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a device having the added advantage of allowing control of sample movement as explicitly taught by Mian et al (paragraph 0047).  In addition, it would have been obvious to the ordinary artisan that the known techniques Mian et al could have been combined with the cited references with predictable results because the known techniques of Mian et al predictably result in useful microfluidic valves.

13.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al (U.S. Patent Application Publication No. US 2013/0295602 A1, published 7 November 2013) and Cuppoletti et al (PCT International Application Publication No. WO 2016/209900 A1, published 29 December 2016), alternatively further in combination with Chou et al (U.S. Patent Application Publication No. US 2008/0067059 A1, published 20 March 2008) as applied to claim 12 above, and further in view of Wilding et al (U.S. Patent No. 5,587,128, issued 24 December 1996).
	Regarding claim 13, the device of claim 12 is discussed above in Section 11.
It is reiterated that the “PCR reference chamber” does not actually require PCR to be performed therein.
Neither Fowler et al nor Cuppoletti et al (nor, alternatively, Chou et al) teach thermocouples.
However, Wilding et al teach fluidic devices (Abstract) comprising a PCR chamber that is coupled to a thermocouple, which has the added advantage of allowing a microprocessor to maintain the temperature cycles in the PCR (i.e., reaction) chamber (column 16, lines 45-65).  Thus, Wilding et al teach the known techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Wilding et al with the device of Fowler et al and Cuppoletti et al, alternatively further with Chou et al, to arrive at the instantly claimed device with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a device having the added advantage of allowing a microprocessor to maintain the temperature cycles in the PCR (i.e., reaction) chamber as explicitly taught by Wilding et al (column 16, lines 45-65).  In addition, it would have been obvious to the ordinary artisan that the known techniques Wilding et al could have been combined with the cited references with predictable results because the known techniques of Wilding et al predictably result in useful temperature control in PCR chambers.
14.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al (U.S. Patent Application Publication No. US 2013/0295602 A1, published 7 November 2013) and Cuppoletti et al (PCT International Application Publication No. WO 2016/209900 A1, published 29 December 2016), alternatively further in combination with Chou et al (U.S. Patent Application Publication No. US 2008/0067059 A1, published 20 March 2008) as applied to claim 9 above, and further in view of Lee et al (PCT International Publication No. WO 2017/019768 A1, published 2 February 2017).
It is noted that while claims 12 and 13 have been rejected as described above, the claims are also obvious using the interpretation outlined below.	
Regarding claims 12-13, the device of claim 9 is discussed above in Section 11.
Neither Fowler et al nor Cuppoletti et al (nor, alternatively, Chou et al) teach a PCR reference chamber comprising a thermocouple.
However, Lee et al teach an apparatus for thermal cycling of a fluidic sample, the apparatus comprising: at least one micro-fluidic thermal cycling chamber (paragraph 0036), including a reference chamber 26 with type-K thermocouple 28 is placed next to the optical cavity 20 (paragraph 0053), which has the added advantage of providing a reference for the temperature in the chamber (i.e., PCR chamber; paragraph 0054).  Thus, Lee et al teach the known techniques discussed above.  
It is noted that the “PCR reference chamber” does not actually require PCR to be performed therein.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Lee et al with the device of Fowler et al and Cuppoletti et al, alternatively further with Chou et al, to arrive at the instantly claimed device with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a device having the added advantage of providing a reference for the temperature in the chamber as explicitly taught by Lee et al (paragraph 0053).  In addition, it would have been obvious to the ordinary artisan that the known techniques Lee et al could have been combined with the cited references with predictable results because the known techniques of Lee et al predictably result in useful temperature monitoring of PCR chambers.

15.	Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al (U.S. Patent Application Publication No. US 2013/0295602 A1, published 7 November 2013) and Cuppoletti et al (PCT International Application Publication No. WO 2016/209900 A1, published 29 December 2016), alternatively further in combination with Chou et al (U.S. Patent Application Publication No. US 2008/0067059 A1, published 20 March 2008) as applied to claim 33 above, and further in view of Gumbrecht et al (U.S. Patent Application Publication No. US 2009/0298059 A1, published 3 December 2009).
Regarding claims 34-35, the system of claim 33 is discussed above in Section 11. 
Neither Fowler et al nor Cuppoletti et al (nor, alternatively, Chou et al) teach the claimed functionally equivalent Peltier heaters or fans.
However, Gumbrecht et al teach fluidic cartridges (Abstract) having PCR chambers with the functionally equivalent Peltier heaters and cooling fans, which have the added advantage of aiding in efficient heat transfer to ambient air (paragraph 0117).  Thus, Gumbrecht et al teach the known techniques discussed above.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Gumbrecht et al with the device of Fowler et al and Cuppoletti et al, alternatively further with Chou et al, to arrive at the instantly claimed device with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a device having the added advantage of aiding in efficient heat transfer to ambient air as explicitly taught by Gumbrecht et al (paragraph 0117).  In addition, it would have been obvious to the ordinary artisan that the known techniques Gumbrecht et al could have been combined with the cited references with predictable results because the known techniques of Gumbrecht et al predictably result in reliable heating and cooling of PCR chambers.

16.	Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al (U.S. Patent Application Publication No. US 2013/0295602 A1, published 7 November 2013), Cuppoletti et al (PCT International Application Publication No. WO 2016/209900 A1, published 29 December 2016), and Chou et al (U.S. Patent Application Publication No. US 2008/0067059 A1, published 20 March 2008).
It is noted that the claim does not specify how the second chamber, third chambers, metering chambers, or PCR chambers are connected to the rest of the claimed device.
Regarding claim 42, Fowler et al teach microfluidic devices for conducting PCR amplification of DNA (Abstract and paragraphs 0002-0003) comprising an input channel 310, which receives a biological sample, in the form of a solution containing cells, and a second (i.e., separating) chamber, in the form of a capture nest  (Figure 3A and paragraph 0230), wherein the capture nest captures the single cell (paragraph 0006) and is part of a chamber (paragraph 0236).  The capture chamber (i.e., nest) comprises capture molecules, in the form of cell-specific antibodies, affixed to a substrate, in the form of a bead (paragraph 0252).  The second (i.e., capturing nest) chamber captures single-cells (paragraph 0005); because a single cell is captured with a cell-specific antibodies (e.g., paragraph 0252), only a first cell type of interest is specifically or selective sequestered, and no other types of cells are captured. 
Fowler et al further teach:
A.	 The devices comprise one or more valves for each chamber (paragraph 0007);
B.	 The valves are used to selectively direct particles to different fluid paths (paragraph 0138);
C.	 The desired cell type is retained on a particle;
D.	Washing allows the unbound cells to be removed while the cell of interest is retained (paragraph 0252); and 
E.	The valves are physical barriers that prevent particle movement (paragraph 0143).
Thus, the valves are configured to allow egress of components of the sample (including other cells) other than the retained cell.
While Fowler et al do not expressly teach the microfluidic device comprises a third (i.e., lysis) chamber downstream, Fowler et al do teach flowing a first remaining set of cells from the multiple cells through at least one of the multiple first bypass channels and/or flowing the first remaining set of cells into at least the second capture configuration of the microfluidic device. The second capture configuration may include: multiple second bypass channels coupled with a second input channel and a second output channel, through at least one of the multiple second bypass channels to a third capture configuration through the second output channel (paragraph 0043), as well as loading at least one or more lysis reagents paragraph 0032).
	Fowler et al further also teach the retained cells are lysed (paragraph 0176) and that lysis reagents are loaded into the device (paragraph 0021); thus, the second (i.e., capture) chamber is configured to receive a lysis solution (see also paragraph 0303)..
Fowler et al also teach a metering (i.e., measuring) chamber having at least one inlet, the inlet having at least one valve, where the valve is opened, cells are introduced into the chamber by opening up an outlet valve to an outlet in communication with the chamber, the outlet having a retention mechanism for preventing the cells from exiting the chamber (paragraph 0189). 
While Fowler et al do not expressly teach a second metering chamber downstream from both the on-chip differential separating chamber and the lysis chamber, wherein the first and second metering chambers are parallel circuit elements with respect to one another, Fowler et al do teach flowing a first remaining set of cells from the multiple cells through at least one of the multiple first bypass channels and/or flowing the first remaining set of cells into at least the second capture configuration of the microfluidic device (paragraph 0043). The second capture configuration includes multiple second bypass channels coupled with a second input channel and a second output channel through at least one of the multiple second bypass channels to a third capture configuration through the second output channel (paragraph 0043). Fowler et al further teach the microfluidic device also includes a plurality of multi-chamber reaction configurations through wherein each respective multi-chamber reaction configuration is coupled with a respective capture configuration from the plurality of capture configurations and configured for single-cell processing (paragraph 0031). 
Fowler et al teach input reservoirs store materials (e.g., fluid, particles, and/or reagents) prior to inputting the materials to a microfluidic network(s) portion of a chip (paragraph 0101). Thus, it would have been obvious to provide storage chambers.
Fowler et al teaches multiple chambers for performing PCR (paragraph 0214), as well as stored PCR reagents (paragraph 0027).
	Fowler et al also teach the devices that the added advantage of allowing harvesting of reaction products and further analysis (Abstract).  Thus, Fowler et al teach the known techniques discussed above. 
	While Fowler el at teach multiple microvalves that are actuated (paragraph 0007), as well as the use of centrifugal force for pushing materials through the network of the devices (paragraphs 0124 and 0132) and multiple different valve structures (paragraph 0221), Fowler et al do not explicitly teach the use of valves openable during the use of centrifugal force or an input chamber.
However, Cuppoletti et al teach microfluidic devices comprising capture molecules attached to a substrate, including a microarray or a plurality of microbeads (paragraph 0006). Cuppoletti et al further teaches a sample inlet and at least one sample preparation chamber downstream of the sample inlet and upstream from an array chamber (paragraph 0079 and  Figure 1B), wherein the array chamber comprises capture molecules (paragraph 0081).  Cuppoletti et al also teach the device comprises a valving system with burst valves between the chambers, wherein the valves provide resistance flow throughout the channels until centrifugal force is applied by spinning the disc at threshold speed (paragraph  0078). 
Cuppoletti et al also teach the polymerase chain reaction (i.e., PCR; paragraph 0061) is performed in a heated chamber (paragraph 0011). 
Cuppoletti et al also teach the valves are operable through the use of centrifugal force, which has the added advantage of allowing selective access to move the fluid at desired times (paragraph 0078).  Thus, Cuppoletti et al teach the known techniques discussed above. 
While Fowler el at teach multiple microvalves that are actuated (paragraph 0007), as well as the use of centrifugal force fop using materials through the network of the devices (paragraphs 0124 and 0132) and multiple different valve structures (paragraph 0221), neither Fowler et al nor Cuppoletti et al teach the use of mechanical valves.
However, Chou et al teach fluidic particle separating devices (Abstract), wherein the particles are cells (paragraph 0044) and wherein the valves are configured to let cells of one size and/or chemical/physical characteristic be retained while other cells of a different size and/or chemical/physical characteristic are not retained (paragraph 0044).  Chou et al further teach the use of sieving valves, which are mechanically operated (paragraph 0025), as well as the use of valves of different design (paragraph 0032).  Thus, in combination with the teachings of Fowler et al and Cuppoletti et al discussed above, it would have been obvious to have a mix of burst valves and mechanical valves.  
Chou et al further teach the valves have the added advantage of allowing the measuring of qualities of different cells or filtering of impurities (paragraph 0044).  Thus, Chou et al teach the known techniques discussed above.
With respect to the arrangement of the claimed elements of the device, it is reiterated that the courts have held that:
A.	 Mere duplication of parts has no patentable significance unless a new and unexpected result is produced:
B.	The rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device; and
C.	Apparatus claims cover what a device is, not what a device does. 
Thus, any duplication and/or arrangement of the claimed structures is an obvious variant of the cited prior art. 
In addition, the various uses recited in the claim (e.g., storing or mixing) fail to define additional structural elements of the claimed device.  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.  
 Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Fowler et al, Cuppoletti et al, and Chou et al to arrive at the instantly claimed device with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a device having the added advantages of: 
A. 	Allowing harvesting of reaction products and further analysis as explicitly taught by Fowler et al (Abstract); 
B.	Allowing selective access to move the fluid at desired times as explicitly taught by Cuppoletti et al (paragraph 0078); and, 
C.	Allowing the measuring of qualities of different cells or filtering of impurities as explicitly taught by Chou et al (paragraph 0044).  
 In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited references could have been combined with predictable results because the known techniques of the cited references predictably result in structures useful for sorting cells.

Response to Arguments
17.	Applicant's arguments filed 27 June 2022 (hereafter the “Remarks” have been fully considered but they are not persuasive for the reasons discussed below.
	A.	Page 7 of the Remarks refers to the amendments, as well as rejections and objections withdrawn in view of the amendments. 
	B.	Applicant argues on pages 7-8 of the Remarks that Fowler et al do not teach selective sequestering of a first cell type.
	However, as noted in the rejections, Fowler et al teach the capture chamber (i.e., nest) comprises capture molecules, in the form of cell-specific antibodies, affixed to a substrate, in the form of a bead (paragraph 0252).  The second (i.e., capturing nest) chamber captures single-cells (paragraph 0005); because a single cell is captured with a cell-specific antibodies (e.g., paragraph 0252), only a first cell type of interest is specifically or selective sequestered, and no other types of cells are captured.
	C.	Applicant argues on page 9 of the Remarks that Cuppoletti et al sorts more than one type of cell.   Thus Applicant argues Cuppoletti et al individually.
	However, Applicant has provided no citations of support for the alleged teachings of Cuppoletti et al.  This argument is therefore unconvincing.
In addition, the capture of single cells is taught by Fowler et al, as discussed above. 	
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
D.	Applicant argues on pages 9-10 of the Remarks that Fowler does not teach using an antibody as a capture agent, that the cited art does not render anti-sperm antibodies obvious, and that the rejection is based on impermissible hindsight.
However, paragraph 0252 of Fowler et al explicitly teaches cell-specific antibodies.
In addition, as noted in the rejections above,  Fowler et al teach the capture molecules are antibodies (paragraph 0033), and that cells are captured (Abstract), wherein the cells are sperm (i.e., are from semen; paragraph 0112).  Thus, it would have been obvious to use anti-sperm antibodies to capture sperm cells from semen. 
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	E.	Applicant’s remaining arguments rely on alleged deficiencies previously addressed, which are unpersuasive for the reasons discussed above.  Therefore, the claims remained rejected based on the prior art citations presented in the rejections.	

Conclusion
18.	No claim is allowed.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634